Case 1:19-cv-03304-ABJ Document 30 Filed 06/29/20 Page 1-0f3__

 

US DISTRICT COURT FOR THE DISTRICT OF COLUMBIA t ‘ Columbia |
Henok A. Mengesha
Vv. 1:19-cv-03304

Benidia Rice et al Judge: Jackson, Amy Berman

PLAINTIFF’S OPPOSITION TO DEFENDANTS BENIDIA RICE, JAMES KEVIN
McINTYRE, AND MAGDA BENFIELD’S MOTION TO DISMISS THE AMENDED
COMPLAINT

Defendant’s motion should be dismissed. Plaintiff wholly incorporates his opposition to
the motion to dismiss that was filed by District of Columbia. Plaintiff has properly alleged each
allegation to all defendants. There is no requirement for heighten pleadings. I have properly
alleged under color of State Law in order to establish liability under § 1983. I will prove that I
have been deprived of federal statutory and constitutional rights by each defendants "under color
of" state law. I have properly alleged that the defendants in their individual capacities have
"[mJisused the power, possessed by virtue of state law and made possible only because the
wrongdoer is clothed with the authority of state law. I have properly alleged malicious
prosecution under their individual capacity. Therefore, my allegations against all defendants in
their individual capacities are a valid claim and cannot be dismissed.

There were over 50 allegations; the defendants did not specify which allegations were
barred under the § 1983. None of the individuals has any forms of immunity, because “their
conduct violated clearly established statutory or constitutional rights of which a reasonable
person would have known.” Harlow v. Fitzgerald, 457 U.S. at 818, 102 S.Ct. at 2738. All

allegations I have made stated clearly that the defendants knew what they were doing violated
Case 1:19-cv-03304-ABJ Document 30 Filed 06/29/20 Page 2 of 3

my due process but continued to do so solely because they were clothed with the authority of

state law,

Henok A. Mergesha
Case 1:19-cv-03304-ABJ Document 30 Filed 06/29/20 Page 3 of 3

Certificate of Service

I certify that a true copy of the foregoing and attached was mailed through regular mail and

delivered to Defendant’s 6/23/2020

Henk raya \ Nar
t Ss

Matthew trout

Assistant attorney general
441 4" st nw suite 630 south
Washington de 20001
Matthew.trout] @dc.gov
And

Briganty, Yajaira

441 4" st nw suite 630 south

Washington de 20001
